Citation Nr: 0319486	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for skin disability, 
also claimed as a result of exposure to Agent Orange.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claims 
of entitlement to service connection for a low back 
disability, and entitlement to service connection a skin 
disability, also claimed as a result of exposure to Agent 
Orange.  The veteran perfected a timely appeal of these 
determinations.

In June 2000, the veteran testified at a personal hearing 
before a Hearing Office at the RO, and; in March 2003, he 
provided testimony at a video conference hearing before the 
undersigned Veterans Law Judge (formerly referred as a Member 
of the Board).


REMAND

The veteran contends, in substance, that he sustained 
injuries low back during service, and that he now suffers 
from a chronic back disability as a result of the in-service 
injuries.  In addition, the veteran maintains that he was 
exposed to Agent Orange during his service in the Republic of 
Vietnam, and as a result of such service, he has developed 
the skin disability.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In the Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (2002).  As such, although the Board 
notified the veteran of VA's obligation under the VCAA during 
the March 2003 video conference hearing, in light of the 
Federal Circuit's decision, the case must be remanded.

In addition, the VCAA also requires that VA to provide a 
medical examination or, obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  An examination 
or opinion is necessary when the record (1) contains 
competent medical evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  38 U.S.C.A. § 5103A 
(West 2002).

The veteran has brought forth competent evidence of post 
service diagnoses related to his low back (i.e., chronic low 
back pain, degenerative joint disease of the lumbar spine, 
and minimal disc herniation at L4-L5), and to his skin (i.e., 
eczema, acne form dermatitis, psoriasis, and shingles).  
Moreover, the veteran has attributed these disabilities 
involving his low back and skin to his military service, to 
include his claimed exposure to Agent Orange.  In this 
context, the veteran's service personnel records reflect that 
the veteran served in the Republic of Vietnam from July 1970 
to June 1971.  And, his service medical records indicate that 
in 1971, he was treated for chronic lumbosacral strain 
following complaints of recurrent low back pain.  Since the 
underlying etiological basis for the current diagnoses of 
these ailments in the record on appeal is not clear, the 
Board determines that the medical evidence of record is not 
sufficient to make a decision on the veteran's claims.  
Therefore, a remand is required to provide the veteran with 
VA examinations, including medical opinion evidence.

Further, the Board notes that during the pendency of the 
appeal the statutory provisions pertaining to establishing 
service connection for a disability resulting from exposure 
to a herbicide agent, which are potentially applicable to the 
veteran's appeal, were revised.  The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 201, 
115 Stat. 976 (2001) (codified at 38 U.S.C.A. § 1116(f) 
2002)).  Where, as here, the law or regulation changes after 
the claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, supra.  As such, on remand, the RO should advise 
the veteran of the requirements set forth at 38 U.S.C.A. 
§ 1116(f) (West 2002).

The information of record reflects that in correspondence 
with the veteran, dating from August 1999 to February 2000, a 
February 2000 statement of the case, and in supplemental 
statements of the case dated in May 2001, February 2002, and 
December 2002, VA provided the veteran notice of all of the 
evidence obtained and associated with the claims folder.  
However, during the March 2003 video conference hearing, the 
veteran identified outstanding records pertaining to 
outpatient treatment at the VA Medical Center in Richmond, 
Virginia, on November 23, 2002 (by Dr. Blaylock).  Notably, a 
review of the record reflects that a VA clinical note 
detailing the results of a dermatology examination provided 
by Dr. Blaylock at the VA Medical Center in Richmond on 
November 26, 2002, has been obtained and associated with the 
claims file.  Thus, to the extent the veteran has identified 
a different date of treatment at the VA Medical Center in 
Richmond, Virginia, the Board is of the opinion that 
additional development is required for purpose of either 
obtaining the putative record, or documenting that such 
record does exist.

In view of the above, the appeal is REMANDED to the RO for 
the following action:

1.  Please provide the veteran with a 
copy of statutory requirements set forth 
in the revised 38 U.S.C.A. § 1116(f) 
(West 2002).

2.  Send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
entitlement to service connection for a 
low back disability and entitlement to 
service connection for a skin disability, 
also claimed as a result of Agent Orange 
exposure.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  

3.  Contact the veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him since 
service for his low back and skin.  This 
contact should specifically include 
requesting any records of the veteran's 
treatment, dated on or after November 23, 
2002, at the VA Medical Center in 
Richmond, Virginia.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

4.  After associating with the claims 
file all evidence obtained in connection 
with the above development, make 
arrangements with the appropriate VA 
medical facilities for the veteran to 
afforded the following examinations: 
orthopedic, neurological, and 
dermatology, in order to determine the 
nature and etiology of any current 
disability of the low back and skin.  
Send the claims folder to each examiner 
for review.  Request that each 
examination include all indicated studies 
and tests deemed appropriate, and that 
all clinical findings be reported in 
detail.

Orthopedic & Neurological Examinations: 
Based on a review of the claims folder 
(to specifically include the veteran's 
service medical records and post service 
medical records) and the results of the 
examination, the examiner(s) is asked to 
answer the following questions:

(i)  Does the veteran currently have 
a low back disability?  If so, what 
is the diagnosis or diagnoses?
(ii)  Did any currently diagnosed 
low back disability, to include 
degenerative joint disease of lumbar 
spine and a herniated disc of the 
lumbar spine, have its onset during 
the veteran's period of military 
service from January 1970 to January 
1972?
(iii)  Was any currently diagnosed 
low back disability, to include 
degenerative joint disease and a 
herniated disc of the lumbar spine, 
caused by any injury or incident 
that occurred during the veteran's 
period of military service from 
January 1970 to January 1972?
(iv)  Whether any currently 
diagnosed low back disability, to 
include degenerative joint disease 
of the lumbar spine, was manifested 
within one year after the veteran's 
separation from active military 
service in January 1972?

Dermatology Examination: Based on a 
review of the claims folder (to 
specifically include the veteran's 
service medical records and post service 
medical records) and the results of the 
examination, the examiners is asked to 
answer the following questions  

(i)  Does the veteran currently have 
a skin disability?  If so, what is 
the diagnosis or diagnoses?
(ii)  Did any currently diagnosed 
skin disability, to include eczema, 
psoriasis, and shingles, have its 
onset during the veteran's period of 
military service from January 1970 
to January 1972?
(iii)  Was any currently diagnosed 
skin disability, to include eczema, 
psoriasis, and shingles, caused by 
any injury or incident that occurred 
during the veteran's period of 
military service from January 1970 
to January 1972?
(iv)  Whether it is at least as 
likely as not that the veteran 
developed a skin disability, to 
include eczema, psoriasis, and 
shingles, that can be attributed to 
exposure to Agent Orange?

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should then review the 
record and readjudicate the claims of 
entitlement to service connection for a 
low back disability, and entitlement to 
service connection for a skin disability, 
also claimed as result of exposure to 
Agent Orange.  In doing so, the RO must 
consider the revised requirements of 
38 U.S.C.A. § 1116(f) (2002).

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


